DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP 2016-175152 A) in view of Nakayama et al. (WO 2014/069274 A1).
(Claim 10) Mori et al. (“Mori”) (also published as US Pub. No. 2018/0065181 A1, which will be used as a translation) discloses a machine tool (100) that includes a loading device (31, 22), a first main spindle (111) and a second main spindle (116) provided and arranged facing each other on a same axis (201, 202).  The machine tool also includes a stocker portion (156) for workpieces (41, 46; ¶ 0073), including first, second and third workpieces (Fig. 16; ¶ 0125).  The loading device includes a rail portion (22) extending along a first horizontal axis (Fig. 1) that is parallel to the same axis of the first and second spindles, and a loader (31) capable of traveling along the rail portion.  The loader consists of a traveling portion (21) that travels along the rail portion, a pivoting portion (32) that is pivoted with respect to the traveling portion, and an arm portion (33) capable of extending and contracting with respect to the pivoting portion (via joints at axes 211, 212, 213).  The arm portion (33) includes a hand portion (51).  The pivoting portion (32) is capable of pivoting the arm portion (33) about a second horizontal axis (211) parallel to the first horizontal axis (due to ability to swivel about vertical axis 214).  The hand portion (51) includes a first hand (52Q) and a second hand (52P).  The first and second hands (52Q, 52P) are capable of simultaneously holding two workpieces among the first, second and third workpieces (Fig. 11; ¶ 0113).  The first hand (52Q) and the second hand (52P) are attached to the hand portion (51) in a pivotable manner about a third horizontal axis orthogonal to the first and second horizontal axes in a plan view of the machine tool (¶¶ 0118, 0136, 0138; Figs. 1-33).  The machine tool is capable of being arranged in a manner such that the first hand holds the first workpiece (46, 46A; Fig. 10) received from the stocker portion (156) so as to deliver to the first main spindle (111; Fig. 11), the second hand (52P) is capable of holding the second workpiece (46, 46B, 47) that has been processed and is received from the second main spindle to deliver to the stocker portion (Figs. 14, 15) while the first hand is holding the first workpiece.  The first hand is capable of delivering the first workpiece (46, 46A) to the first main spindle (111; Fig. 11) that is vacant due to transfer of the third workpiece processed on the first main spindle to the second main spindle (Fig. 13) while the second hand is holding the second workpiece.  Mori does not explicitly disclose the hand portion being pivotable by 90 degrees such that when one of the first hand and the second hand faces downward, the other of the first hand and second hand faces horizontally.
Nakayama et al. (“Nakayama”) discloses a loader (Figs. 4, 6) capable of traveling along the rail portion (35, 37).  The loader includes an extendable arm portion (33) capable of extending and contracting (via rails 49).  The arm portion includes a hand portion (65).  The hand portion (65) includes a first hand (73) and a second hand (75).  The first and second hands (73, 75) are capable of simultaneously holding two workpieces (Figs. 4, 6).  The hand portion (65) is pivotable by 90 degrees such that when one of the first hand and the second hand faces downward, the other of the first hand and second hand faces horizontally (Fig. 6).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to modify the hand disclosed in Mori with a hand having a 90 degree offset and pivot capability of the first hand and the second hand as suggested by Nakayama in order to reduce pivot time in half due to the 90 degree pivot as opposed to the 180 degree pivot disclosed in Mori.  The result, based upon the hand style and intended workpieces in Mori, would be a hand pivotable about a third horizontal axis (parallel to Y-axis) orthogonal to the first and second horizontal axes in a plan view of the machine tool.
(Claim 11) The machine tool includes a processing space (200) in which the first main spindle (111) and the second main spindle (116) are provided.  The rail portion (22) is disposed so as to straddle the processing space and the stocker portion (Fig. 1).
(Claim 12) The processing space and the stocker portion are partitioned by a shutter (143), opening and closing of which (the shutter) are capable of being controlled (¶¶ 0071, 0086. 0119, 0120).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP 2016-175152 A) in view of Gaegauf et al. (US Pub. No. 2008/0181759 A1).
Mori does not explicitly disclose a belt conveyor. Although, the stocker is disclosed as being a movable table but also that it is not limited to a particular embodiment (¶ 0073).
Gaegauf et al. discloses a stocker portion including a belt conveyor (33, 34; ¶ 0034).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the machine tool disclosed in Mori with a carry-in and carry-out member as suggested in Gaegauf et al. in order to automatically remove finished workpieces and replenish workpiece blanks.
Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered but they are not persuasive.  Applicant argues that it would not be obvious to arrange the pivoting portion in Mori such that it may pivot the arm portion about a second horizontal axis parallel to the first horizontal axis.  Additionally, Applicant contends that the hand portion would not be obvious to rotate as claimed because the teaching reference provides a pivot axis parallel to the rail.  Examiner disagrees.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As stated in the rejection above, the Mori reference discloses a pivoting portion (32) capable of pivoting the arm portion (33) about a second horizontal axis (211) parallel to the first horizontal axis (due to ability to swivel about vertical axis 214).  That is, the vertical swivel axis (214) is capable of setting the arm such that the second horizontal axis (211) is parallel to the first horizontal axis.  As such, the device reads upon the claimed limitation as the claim does not prevent such an arm from reading upon the claim.  Thus, the Mori reference reads upon the second horizontal axis being parallel to the first horizontal axis limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986).  As such, the argument that Nakamura alone does not teach the 90 degree pivot via an axis perpendicular to the rail does not show nonobviousness.  The rejection is based upon the combination of references. The Mori reference discloses a hand gripper with a central axis concentric with the workpiece central axis.  This would necessitate the modified hand pivoting 90 degrees to have the pivot axis thereof arranged perpendicular to the rail.  Thus, the combination reads upon the claimed invention.
Conclusion                                                                  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Kitayama et al. (US Pub. No. 2010/0061830 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722